 GRAY LINE SCENIC TOURS,INC.495Gray LineScenicTours,Inc.,d/b/a California-Nevada Golden Tours,' Employer-PetitionerandChauffeurs Union Local 265, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen& Helpers of America;Teamsters,Chauffeurs,Warehousemen&HelpersLocal 533,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpersof America -GrayLine Scenic Tours d/b/a California-NevadaGolden ToursandChauffeursUnion Local 265,InternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen& 'Helpers of America,2PetitionerGray LineScenic Tours d/b/a California-NevadaGolden ToursandTeamsters,Chauffeurs,Ware-housemen & HelpersLocal 533,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen & Helpers of America,3Petitioner.Cases20-RM-1504,20-RC-11073,and20-RC-1 1079November 20, 1973DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearingwas held in Case 20-RM-1504 beforeHearing Officer Donald R. Rendall. Following theclose of the hearing, the Regional Director forRegion 20 transferred that case to the Board fordecision.On November 15, 1972, the Board ordered thepetition dismissed on the ground that neither unionmade a claim of representative status in the unitdescribed by the petition. The Board further orderedthe parties to show cause why the Board should notreopen the proceeding in Case 25-RC-8520 andrevoke the certification therein issued to Local 265.Thereafter all parties filed responses. The responsesfiled respectively by Local 265 and Local 533 eachattached thereto a copy of the petition each filed asbelow described.On November 24, 1972, Local 265 filed the petitioninCase 20-RC-11073 seeking a unit of all motorcoach operators and motor truck operators located atIThe Employer's name appears as corrected at the hearing2Herein called Local 265.3Hereincalled Local 265.4The description of the certifiedunit also refersto a place of business atSouth Shore Lake Tahoe, Nevada. The record fails to indicate whether sucha location presentlyexists as a terminallocation.the Employer's San Francisco facility. On November30,1972,Local 533 filed the petition in Case2-0-RC-11079 requesting a unit of all motor coachoperators and motor truck operators located at theEmployer's place of business in Reno, Nevada.On January 26, 1973, the, Board issued an ordervacating its order of dismissal of the petition in Case20-RM-1504 and remanding the proceeding to theRegional Director for Region 20 for furtheraction.On April 24, 1973, the Regional Director forRegion 20 issued an order `reopening the record inCase20-RM-1504,consolidatingCases20-RM-1504, 20-RC-1 1073, and 20-RC-1 1079, anddirecting that a hearing be held on May 14, 1973.On May 14, 1973, the parties stipulated that therecord in Case 20-RM-1504.and the petitions filedinCases 20-RC-11073 and 20-RC-11079 shallconstitute the entire record herein. The - partieswaived all further proceedings before the RegionalDirector;and on May 15, 1973, the RegionalDirector transferred the above cases to the Board fordecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire- record in this proceeding, theBoard finds:L, The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.Local 265 and Local 533 are labor organiza-tions within the meaning of Section 2(5) of the Act.3.The Employer furnishes bus transportation tothe public on a charter tour basis. It operates itsbusiness with two major terminals-one located inReno, Nevada, and the other in San Francisco,Callfomia 4 Its main office is located in Reno.Pursuant to the certification issued on February 18,1970, to Local 265, the Board established asappropriatea single unit composed of all theEmployer's motor coach and motor truck drivers.5Following the Board's issuanceof its certificationand pursuant to Local 265s request, the Employeragreed to accord joint representative status to Local533, a Reno-based local affiliated with the sameInternational union as Local 265.6 The contractthereafter negotiated was signed by the two locals as5Case 20-RC-8520Prior to this certification,these employees had beenrepresented by the Brotherhood of RailwayTrainmen as part of a unitwhich included office clerical employees. The certificationissuedto Local265 did not include such employees.6Local 265 is a San Francisco-based local.207 NLRB No. 78 496DECISIONSOF NATIONALLABOR RELATIONS BOARD"joint representative" of the certified unit and waseffective, by its terms, at least until May 31, 1972.In February or March 1972, Local 265 requestedthat the Petitioner bargain with it for a new contractlimited to the San Francisco employees. Acquiescingto Local 265's request, Local 533, in turn, maintainedthat it should be accorded the bargaining rights forthe Reno terminal employees. The Employer resistedtheseclaimsand filed its petition in Case25-RM-1504 to obtain the Board's affirmance of itsposition that the certified overall unit composed ofthe employees at both its terminals was the onlyappropriate unit.In the petitions each of the locals subsequentlyfiled,each respectively asks that the Board nowestablish two separate terminal units. Thus, Local265 seeks a unit confined to the San Franciscoterminal; and Local 533 seeks a unit confined to theReno terminal. In statements filed in answer to theemployer's statement of its position inCase20-RM-1504 and/or concurrently with their ownrespective petitions, each of the two unions indicatesthat: (1) each would prefer to represent the employ-ees on a single-terminal basis, but (2) neither isunwilling to represent the employees in the overallcertified unit described in the Employer's petitionand would go to an election in that unit.We find that the foregoing facts establish theexistence of a question concerning representation oftheemployees in the certified unit within themeaning of Section 9(c) of the Act.4.As indicatedsupra,theEmployer seeks anelection in the certified systemwide unit and con-tends that is the only appropriate unit in thecircumstances of this case. The two Unions requestsingle-terminal units. They do not contend, however,that the established systemwide unit is no longerappropriate.They claim, rather, that each of theterminals in the Employer's system could and shouldseparately be viewed as "an" appropriate unit.We find no warrant in the record for the Unions'respective requests for the establishment of singleterminal units. Those requests are clearly in opposi-tion to the Board's prior certification and to thehistory of bargaining in the certified unit. There is noproof either that the established unit is no longer aviable one for purposes of collective bargaining orthat cognizable employee rights have been or wouldbe prejudiced in any significant manner by thecontinued maintenance of the established unit.? Onthe contrary, the record shows that bargaining in thecertified unit has produced uniform wages, fringebenefits, and certain other important conditions ofemployment, including the grant to employees laidoff at one terminal of preferential hiring rights at theother, and the accrediting of a driver's service ateither terminal towards vacation and pension bene-fits.Furthermore, the course of bargaining has notresulted in the infringement of any separableinterestseach of the terminal's employees maypossess because of the separate geographic locationsof each terminal. Finally, and totally apart from anyother considerations, there is independent andconvincing evidence of the Employer's integratedoperationof its terminals and of considerableinterchange of personnel and equipment between theterminals as a result.Accordingly, we find that separate terminal unitsare not appropriate and that the following unit, asdescribed in our certification, continues to beappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:Allmotor coach operators and motor truckoperators located at the Employer's place ofbusiness in Reno, Nevada, South Shore LakeTahoe, Nevada, and San Francisco, California,excluding school bus drivers, all other employees,guards and supervisors, as defined in the Act.5.Local 265 has expressed a desire to maintain itsstatus as the representative of the employees in thecertifiedunit.Although Local 533 has likewiseindicated its willingness to represent the employeesin the certified unit, its statement of position on thematter expresses only a request to be placed on theballot jointly with Local 265 for an election in thatunit.But as we have no evidence of agreement byLocal 265 to joint appearance on the ballot, we shallplace each local on the ballot separately. In the eventLocal 533 does not wish to appear separately, it maywithdraw from participation in the election, or, byagreement with Local 265, it may appear jointly.8[DirectionofElectionandExcelsiorfootnoteomitted from publication.]7The fact that the two Unions, which jointly represent the employees in8 In the event the two Unions choose to appear jointly, the ballot willthe established certified unit, may find it more suitable, under their internalnot, of course,contain the name of each local separately.If the two Unionsjurisdictional arrangements,to bargain separately along the lines of theirdo elect to be a joint representative and win the election herein, our unitrespective local jurisdictions is not a factor relevant to our determination offinding herein imposes upon them the duty to bargain only on the basis ofappropriate unit lines.the unit we have found appropriate,